Title: To John Adams from Edmund Jenings, 9 July 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels July 9. 1780
     
     I had the Honor of receiving yesterday Your Excellency Letters of the 4th and 5th of this Month, and to day Another of the 6th. I think myself particularly honored, that your Excellency shoud Advert to me at the close of the Day of the great Anniversary of public Liberty—I shoud have been happy at being present at the Commemoration of that Important Event, however I must content myself with wishing and praying for its perfect Completion.
     The Observations on Lord George Germaines and Conways Speeches have been inserted in the general Advertizer under the fittest Title that I Know. They were signed Probus. I suppose your Excellency has seen them by this Time and I trust you Approve of the Liberties, which I took with them, but which I had not taken but with your Excellencys Leave. The Letter to Mr. Wythe and the Constitution of the Massachusetts Goverment are sent to London and recommended to a particular Friend. I have not yet heard of their Receipt. Your character of Mr. Dana shall be sent by the next Post. I had the pleasure of Seeing your Observations on Conways and Germaines Speeches translated in the Mercure de Paris which I have an Opportunity of reading here every Week. They go constantly into Holland, where I trust every thing relative to America—is read—but they are too long to be inserted in their little News Papers, except in a very curtaild and disadvantageous Manner. The Dutch people in general have but little Inclination, or indeed Time to Spare from their Traffic, and the English from their Dissipation to take up a long detail of Matter and reasoning. Short Paragraphs Strike one and the other Most. I found it so in England before I left it, and complied with the public Taste accordingly and was sensible of the Effect.
     I beg your Excellency to send me the proposed Letters in Answer to the present Writings and Sentiments in England. I shall be honored by them, and will take the Utmost Care thereof. I have seen some of the Arguments, on which your Excellency has made most just remarks. I have long since Observed, that Nothing comes from England, which does not make against either the Constitution or Government—its folly exceeds if possible its Knavery. As Your Excellency writes your Letters on your proposed Subjects, would it not be worth the while to get them translated into French and sent to the Princes of the different Courts of Europe and a few others transmitted to the Leading men in Holland, that all may see, that the Reasons given by England for the Continuance of the War operate Strongly on their part to oppose her designs in doing it. In England I am convinced no reasoning will do—Nothing but the Sharpest Misfortunes and Misery can give the Sense of feeling. However, Nothing Shall be wanting on my part to instruct that infatuated Country through you of the folly Madness and Wickedness of its present System.
     The Blow at Charles Town, coming unexpectedly was a severe one but surely cannot dismay any one, who has the least Principle in this glorious Contest. If it had not taken place, the Ennemy must have been immediately Confounded. At present his Cowardly Insolence is at the Heigth; but it will serve to plunge Him into deeper disgrace and Misery, as it incites Him to continue the War against the Interests of all the World. It is true I felt severely for a Moment, but you, Sir, know Lord Chathams supposed Idea and my real One, that a Patriot can never despair, He may be afflicted at the Vices, and be ashamed of the follies of Mankind, but will ever be steady in his Maxim, Nil desperandum de Republica. So long as America is true to Herself She is Safe. When she is not, She will fall and that too deservedly. I mind not the fallacies and Falshoods of Lord George Germaine about Dissentions, but I have seen a Paragraph signed by Genl. Wayne and four other Officers, which gives me Concern, they declare, they will not Associate with any one who has ever been against the Independancy of America, however respectable his Character may be. I Know not what this Means, does your Excellency. I am happy to find, that America is contented With the new Regulation with respect to the Currency—England depends much on disagreements on that Head. Your Excellency speaking of Charles Town, says the Consumed Charles Town—has it suffered any Conflagration since the Siege?
     It is said here, that Mr. Fitzherbert, the English resident, has receivd an Account that Rodney has had an Engagement with Monsr. Guichen, and has crippled six of his Ships, and that He afterwards saild to Barbadoes, which was attacked by a Spanish Squadron.
     Mrs. Izard desires her respectful Complts to your Excellency.
     
      I am Sir, your Excellencys Most obedient & faithful Hble Servt.
      Edm: Jenings
     
    